          Case 7:18-cv-11533-NSR Document 54 Filed 09/30/19 Page 1 of 6



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007

                                                      September 30, 2019

VIA Fax and ECF
Hon. Nelson Román
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

               Re:     Congregation of Ridnik et al. v. Village of Airmont et al.,
                       No. 18 Civ. 11533 (NSR)

Dear Judge Román:

        The United States of America (or the “Government”) submits this Statement of Interest in
the above-referenced action, which alleges that Defendants (collectively, the “Village” or
“Airmont”) are unlawfully discriminating against Plaintiffs’ exercise of their religion in violation
of the Religious Land Use and Institutionalized Persons Act (“RLUIPA”) and the U.S.
Constitution. As described below, the Government files this submission to address certain
representations made by Airmont in support of its pending motion to dismiss. See ECF Nos. 46,
49 (“Airmont Br.” and “Reply Br.”). Namely, the Government wishes to refute any suggestion,
either made expressly or by implication, that the United States has previously provided its
imprimatur to, or otherwise endorsed the legality of, the 2007 and 2018 amendments to the
Airmont zoning code at issue.

        To be clear, the United States offers no opinion as to the merits of Plaintiffs’ factual
allegations or legal claims at this point in the proceedings. However, the issue of the potential
unlawfulness of the 2007 and 2018 amendments were brought to the Government’s attention
only recently by virtue of the present private lawsuit, and this Office’s review of these changes to
the Airmont zoning code and their implementation in practice is ongoing. Nevertheless,
particularly since Airmont itself has sought to invoke its litigation history with the United States
as pertinent to this suit, the Government believes that it is important at this stage for the Court to
have a full understanding of the troubled history of Airmont’s zoning code, its impact on Hasidic
residents, and the numerous legal actions against the Village that have been necessary in the past.
Accordingly, this Statement provides an overview of that relevant background, before turning to
Airmont’s representations in the present motion to dismiss.
         Case 7:18-cv-11533-NSR Document 54 Filed 09/30/19 Page 2 of 6



   I. Background

           A. Airmont’s Incorporation and the First Round of Litigation

        The United States first sued Airmont under the Fair Housing Act (“FHA”) just months
after the Village’s creation in 1991 (“Airmont I”), “alleging that the Village had been
incorporated for the purpose of excluding Orthodox Jews through zoning restrictions on their
places of worship,” particularly those co-located in private homes. LeBlanc-Sternberg v.
Fletcher, 67 F.3d 412, 417-19 (2d Cir. 1995) (outlining trial evidence of overtly anti-Hasidic
campaign behind drive to incorporate and separate from Town of Ramapo after latter’s zoning
code allowed home synagogues). After protracted litigation, including a two-month consolidated
trial with a privately-brought suit and cross appeals, a jury found, and the Second Circuit
affirmed, that “animosity toward Orthodox Jews as a group” had been the impetus behind
Airmont’s incorporation and the implementation of its zoning code restricting home synagogues.
LeBlanc-Sternberg v. Fletcher, 104 F.3d 355 (2d Cir. 1996) (unpublished opinion). The Second
Circuit also upheld in all respects the equitable remedies imposed by the District Court to ensure
Airmont would not interfere in the future with its Hasidic residents’ exercise of religion through
housing. Id.

         Among its provisions, the District Court’s injunction directed Airmont’s zoning code to
recognize the category of “residential place of worship,” which was defined as “[a]n area located
within a residence that is used for the conducting of religious services” and was to “be permitted
by right on any day in all residential zones.” United States v. Vill. of Airmont, 925 F. Supp. 160,
161 (S.D.N.Y. 1996). For a period of five years, Airmont and its officials were also required to
report to the Government any proposed changes to the Village’s zoning ordinances and any
planning board application or meeting related to religious worship. Id. at 162. Finally, Airmont
was enjoined from “engaging in any conduct having the purpose or effect of perpetuating or
promoting religious discrimination or of denying or abridging the right of any person to equal
opportunity on account of religion.” Id. at 161. The District Court later amended its injunction to
clarify that the right to operate a residential place of worship was not absolute, and that Airmont
was required to make the records of such applications—which, of course, Airmont was required
to fairly and duly process—and their dispositions available to the United States. See Vill. of
Airmont v. United States, No. 98 CIV. 3801 (CM), 1999 WL 123384, at *1 (S.D.N.Y. Feb. 5,
1999).

            B. Airmont’s Attempted End-Run Around the Injunction and Subsequent “Test
               Case” Agreement

         In 1999, Airmont proposed changes to its zoning code seeking to curtail residential places
of worship in a number of ways, including limiting them to no more than “500 square feet in
floor area.” Id. at *2. After the Government, “understandably suspicious of the Village’s
motives[,] . . . declined to give its imprimatur,” Airmont, instead of abiding by the procedures
put in place by the Court following Airmont I, brought an improper collateral challenge seeking
relief from the injunction from a different judge in this District, who promptly dismissed the
action. Id. at *4. The Village’s proposed amendments were not enacted.

        The following year, however, the Government and Airmont agreed that, as a “test case,”
the Village would be allowed to process a single application for a residential place of worship
under a different set of new procedures proposed by Airmont. See Ex. A. These proposed
                                                 2
         Case 7:18-cv-11533-NSR Document 54 Filed 09/30/19 Page 3 of 6



procedures would require any residential place of worship that exceeded 1,400 square feet to
obtain site plan approval by the Village’s planning board, which was required to render a
decision within 62 days of submission of an application. Id. The stipulation, entered by Judge
McMahon, made clear that this “test case” was undertaken for settlement purposes only, and that
nothing therein was to be “construed as requiring either party to accept the terms” of Airmont’s
proposed procedures on a permanent basis as part of the zoning code. Id.1

           C. Renewed Litigation Against Airmont in 2005 and Resulting Consent Decree

       In 2005, the United States once again sued Airmont, this time under RLUIPA as well as
the FHA, alleging that the Village’s zoning code was unlawfully prohibiting the operation of
Hasidic religious boarding schools, despite allowing other types of land use with similar
residential components. See United States v. Vill. of Airmont, No. 05 Civ. 5520 (S.D.N.Y. June
10, 2005) (“Airmont II”). Following filing of the suit, the parties once again engaged in active
communication about the Village’s zoning practices, specifically those relating to freestanding
places of worship (as opposed to home synagogues), leading to entry of a consent decree in
2011, under which Airmont (1) paid a civil penalty, (2) was prohibited from, inter alia, imposing
burdens on religious exercise and land use, and, (3) was required to notify the Government of all
applications for land use for religious purposes and of any proposed or enacted amendments to
the zoning code. See id. at Dkt. Nos. 53-55. The consent decree expired in 2015.2

           D. The 2007 and 2018 Amendments to Zoning Code and the Present Lawsuit

        In 2007, after the expiration of the injunction in place after Airmont I but before entry of
the consent decree in Airmont II—that is, during a period when the Village was not obligated to
report proposed changes to the Government—the Village amended its zoning code. See Local
Law No. 5 of 2007 [ECF No. 45-5]. This amendment implemented, in sum and substance, the
proposed procedures that the Government had agreed to in September 2000 only as a “test case”
to govern one application for a single home synagogue. In 2018, after expiration of the Airmont
II consent decree and again during a period when it had no reporting obligation to the
Government, the Village further amended its zoning code. See Airmont Br. at 18. This most
recent amendment was more drastic, striking the review process for residential place of worship
added in 2007 altogether from the code, and replacing it with regulation of a new category,
“residential places of assembly,” defined as a residence where “likeminded people conduct civic,
social, or religious activities.” Airmont Zoning Code § 210-12.1(B)(2) [ECF No. 45-3].

      As before under the 2007 amendment, use of a home synagogue requires planning board
approval under the 2018 amendment, but the procedure imposed, under the rubric of “place of
assembly,” is novel, as are some substantive requirements. Now, an applicant is required first to

1
 Although the stipulation was evidently entered by the Court, see United States v. Vill. of
Airmont, No. 91 Civ. 8453 (CM), Dkt. No. 31, the undersigned was informed by the Clerk’s
Office that the docketed version, along with other documents from the case, was destroyed as
part of routine recordkeeping practices.
2
 As the Court may be aware, a separate private lawsuit is currently pending before Judge
Briccetti concerning allegations that Airmont is once again unlawfully restraining operation of a
Hasidic boarding school. See Central UTA of Monsey v. Village of Airmont, No. 18 Civ. 11103
(S.D.N.Y.) (VB).
                                                 3
         Case 7:18-cv-11533-NSR Document 54 Filed 09/30/19 Page 4 of 6



submit an informal plan to a “Community Design Review Committee” which “may opine as to
whether an application is sufficiently complete to go before the Planning Board for formal
review.” Id. § 210-74(A)(1). The zoning code is silent as to what criteria this committee is
supposed to apply or what limitations, if any, there are to its discretion to determine that an
application is “sufficient” to be advanced to the planning board, nor is there any time period
within which the committee must act. See id. Moreover, unlike the 2007 code, which required a
final decision on an application within 62 days of submission, the 2018 amendment only requires
a public hearing within 62 days after an application is deemed formalized (based on the
“opinion” of the review committee), and final approval by the planning board within 62 days
after the hearing. Id. § 210-74(B). The 2018 amendment also imposed a new limitation that the
area of assembled worship “shall not exceed the [sic] 40% of the gross floor area of a residence.”
Id. § 210-74(B)(1). It also provided the planning board with new, broad discretion to “impose
[any other] conditions as are necessary to ensure conformity” with the zoning code. Id. § 210-
74(B)(6). Finally, the 2018 amendment imposed for the first time criminal penalties for
violations of the zoning code. Id. § 210-138.5(C)(4).

    II. Airmont’s Mischaracterizations

       To the extent that Airmont suggests that the 2007 and 2018 amendments to its zoning
code have been subject to previous Government scrutiny and approval, that contention is
inaccurate. Specifically, Airmont states that the “federal government agreed to certain proposed
amendments” that are “essentially the same as those Plaintiffs challenge now.” Airmont Br. at 4.
The Government has done no such thing.

        First, as described above, and as Airmont notes in passing reference, id., the 2000
stipulation allowed the use of Airmont’s proposed application review process only for a single
applicant on a test-case basis. Airmont neglects to mention in its brief that the United States
expressly disclaimed any future attempt by the Village to “construe[ ]” this stipulation as an
agreement by the Government “to accept the terms of the [proposed] Zoning Code
Amendments” as a categorical, enacted change. Ex. A at ¶ 4. Yet that interpretation is precisely
what Airmont appears to be advancing to the Court by stating, repeatedly and without full
context, that the United States somehow “agreed to [the] proposed amendments to the Zoning
Code” on a permanent basis. Reply Br. at 1 (emphasis added); see also Airmont Br. at 4. To the
contrary, the zoning provisions at issue in this case were never “federally-vetted and judicially
approved,” Airmont Br. at 5, beyond an agreement to allow the Village to test a proposed review
process in one case; any suggestion that the United States has blessed any formal amendments to
Airmont’s zoning code are misleading at best.

        Moreover, even if the 2007 amendments were substantially similar to the proposed
review process contemplated in limited fashion by the 2000 test-case stipulation, Airmont never
informed the United States of the adoption of such a permanent change to the zoning code at the
time of its enactment or afterwards, nor did it solicit the Government’s vetting.3 To the extent

3
  Counsel for the Village recently informed the undersigned that Airmont believes it did notify
the United States about the 2007 amendment because, in 2012, Airmont’s counsel, in the context
of discussions in Airmont II, at one point provided the Assistant U.S. Attorney then assigned to
the case a link to the entire Airmont Zoning Code online. As Airmont well knows, however,
those discussions concerned only the Village’s proposed amendments at the time concerning
freestanding places of worship, not home synagogues and the 2007 amendment, a subject
                                                4
         Case 7:18-cv-11533-NSR Document 54 Filed 09/30/19 Page 5 of 6



that it had any doubts about the amendments’ propriety (and given the concerns raised for over a
decade at that point since the start of Airmont I, such doubts should have been obvious) and
wished proactively to seek consultation, Airmont could have engaged with the Government.
Particularly so because, as noted above, the Village was involved in active litigation with this
Office during the period in question about a separate discriminatory zoning practice prohibiting
religious schools, which resulted in a 2011 consent decree that once again obliged the Village to
report all zoning changes. Indeed, (and perhaps indicative of why the Village never raised the
amendments now at issue with the Government), this Office expressly advised Airmont on
multiple occasions between 2013 and 2015 that other zoning code changes related to
freestanding places of worship proposed by the Village may violate RLUIPA. Thus, Airmont’s
claim that the Government “never challenged or otherwise opposed these the [sic] amendments,”
id. at 6—which were adopted in 2007 during the window between two court orders requiring
Airmont to inform the Government of such changes and which the Village never raised with the
Government despite obvious reasons to do so—is highly disingenuous.4

        Finally, for much the same reasons, any suggestion potentially left open by Airmont that
the United States has also signed off in substance on the 2018 amendments is similarly without
basis in fact. This point bears emphasis because Airmont takes pains to paint the new 2018
procedures as “nearly identical to the 2007 code,” id. at 16, that the Village falsely asserts has
been vetted previously by the Court and the Government. The Village has not made efforts at
proactive consultation with the Government about proposed zoning changes since 2015, when
the Airmont II consent decree expired, and certainly never made the 2018 amendments known to
the United States. Although its review of these recent changes and their effects is ongoing, the
Government notes that even at first blush, contrary to Airmont’s contention that the 2018 code is
“nearly identical” to the 2007 code, the new amendments have made significant changes to how
and when residents of the Village may exercise their rights to apply for home synagogues,
including: (1) deleting altogether a separate process for review of residential places of worship,
(2) imposing a new cap on total floor area of any home synagogues, (3) drastically altering the
application process by inserting an ill-defined committee with significant powers to control the
pace of review, (4) more than doubling the minimum process time of 62 days even if and after an
application is considered formalized, and (5) subjecting residents to potential criminal penalties
for violating any of these provisions. See supra. These changes do not appear to be “nearly
identical” to the 2007 amendments and certainly bear no resemblance to any version of the
zoning code ever submitted to the Government or any court.




Airmont never raised at the time, and certainly did not flag in sending the link to the Code. Any
suggestion that the transmittal and receipt of the web link to the entire zoning code constitutes a
fair basis for the Village to represent that the United States has vetted the 2007 amendment is
unreasonable.
4
  Plaintiffs allege that the 2007 code is unlawful not only on its face, but in the repeatedly
delayed, cost-inducing, and contentious manner in which it has been applied, culminating with
the Village’s outright moratorium on all building applications in 2017. See, e.g., First Amended
Complaint [ECF No. 33] ¶¶ 44-57. Without opining on the merits of these allegations, on their
face, they raise the kinds of self-evident concerns about the potential for abuse in Airmont’s
proposals for reviewing applications that motivated the Government’s caution in proceeding only
on a test-case fashion in 2000.
                                                 5
         Case 7:18-cv-11533-NSR Document 54 Filed 09/30/19 Page 6 of 6



                                             * * *

        Accordingly, to the extent that Airmont has made inaccurate and misleading assertions
about the position or actions of the United States concerning the zoning code amendments at
issue in this action, the Government respectfully refers the Court to the foregoing to correct the
record and for a more comprehensive context of Airmont’s history of non-compliance with anti-
discrimination laws.

       Thank you for your consideration.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:    /s/ Stephen Cha-Kim
                                                     STEPHEN CHA-KIM
                                                     Assistant United States Attorney
                                                     Telephone: (212) 637-2768
                                                     Facsimile: (212) 637-2702
                                                     Email: stephen.cha-kim@usdoj.gov

cc:    Counsel of record (by ECF)




                                                 6
